 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TODD CHRISTIAN ROBBEN,                            No. 2:18-cv-02545 KJM AC P
12                       Petitioner,
13           v.                                         ORDER and
14    GEORGE JAIME, Warden,                             FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17          I.      Introduction

18          Petitioner is a state prisoner presently incarcerated in the California City Correctional

19   Facility (CCCF), under the authority of the California Department of Corrections and

20   Rehabilitation (CDCR). Petitioner proceeds pro se and in forma pauperis with a petition for writ

21   of habeas corpus filed pursuant to 28 U.S.C. § 2254. See ECF No. 1. Respondent moves to

22   dismiss this action for lack of jurisdiction, on the ground that petitioner’s conviction and sentence

23   are not yet final in the state courts. ECF No. 14. Petitioner opposes respondent’s motion and has

24   filed numerous additional requests for court action.

25          This matter is referred to the undersigned United States Magistrate Judge pursuant to 28

26   U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the reasons set forth below, the undersigned

27   recommends that respondent’s motion to dismiss be granted.

28   ////
                                                        1
 1          II.     Background
 2          On September 25, 2017, petitioner was convicted in the El Dorado County Superior Court
 3   of one count of threat of force or violence, two counts of threats to a public official, two counts of
 4   threats to commit great bodily injury, and three counts of attempting to threaten a public officer.
 5   See Lodg. Doc. 1 (El Dorado County Superior Court Case No. P17CRF0114). On October 27,
 6   2017, petitioner received a determinate state prison term of six years, four months. Id. See
 7   Berman v. United States, 302 U.S. 211, 212 (1937) (“Final judgment in a criminal case means
 8   sentence. The sentence is the judgment.”)
 9          On December 4, 2017, petitioner appealed his conviction to the Third District California
10   Court of Appeal. See Lodg. Doc. 2 (Cal. Court of Appeal Case No. C086090). As of the date of
11   these findings and recommendations, petitioner’s state appeal remains pending; the last docket
12   entry, dated April 22, 2019, indicates only that the case is fully briefed.1
13          Notwithstanding the pendency of his direct appeal, petitioner has filed numerous matters
14   in the California appellate courts that attempt to challenge his 2017 convictions. Petitioner has
15   filed at least three pro se post-conviction collateral challenges in the California Supreme Court.
16   The first action (Case No. S242708), which challenged the jurisdiction of the Superior Court, was
17   filed on June 21, 2017, and denied on July 26, 2017. Lodg. Docs. 3-4. The second action (Case
18   No. S249765), which alleged a racketeering enterprise among staff at the Superior Court and
19   Court of Appeal, was filed on July 2, 2018, and denied on November 14, 2018. Lodg. Docs. 5-6.
20   The third action, a petition for writ of mandate (Case No. S249955), was filed July 12, 2018, and
21   denied August 15, 2018.
22   ////
23   ////
24   ////
25   1
       This information is taken from the Case Information website operated by the California Courts.
26   See http://appellatecases.courtinfo.ca.gov/search. This court may take judicial notice of its own
     records and the records of other courts. See United States v. Howard, 381 F.3d 873, 876 n.1 (9th
27   Cir. 2004); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201
     (court may take judicial notice of facts that are capable of accurate determination by sources
28   whose accuracy cannot reasonably be questioned).
                                                         2
 1   Petitioner filed the instant federal habeas petition on September 13, 2018.2 ECF No. 1. The
 2   petition seeks, inter alia, reversal of petitioner’s convictions and his immediate release from
 3   prison. See id. at 50. Petitioner notes that he has filed his petition at this time because he has “1
 4   year to comply with AEDPA.” Id. at 22.
 5           III.    Discussion
 6           Under Rule 4 of the Rules Governing Section 2254 Cases, this court must summarily
 7   dismiss a petition for writ of habeas corpus filed by a state prisoner if it “plainly appears from the
 8   petition and any attached exhibits that the petitioner is not entitled to relief in the district court.”
 9           It appears that petitioner has sought to file his federal habeas petition within the one-year
10   limitations period set forth in the Antiterrorism and Effective Death Penalty Act of 1996
11   (AEDPA). Under AEDPA), “[a] 1-year period of limitation shall apply to an application for a
12   writ of habeas corpus by a person in custody pursuant to the judgment of a State court.” 28
13   U.S.C. § 2244(d)(1). However, that provision further provides that the “limitation period shall
14   run from . . . the date on which the judgment became final by the conclusion of direct review or
15   the expiration of the time for seeking such review.” Id., § 2244(d)(1)(A); accord, Burton v.
16   Stewart, 549 U.S. 147, 156-57 (2007). Therefore, under AEDPA, the statute of limitations for
17   petitioner to file a federal habeas action does not commence until the state courts have concluded
18   direct review of his conviction and sentence, or the time for seeking such review has expired. Id.
19   Respondent is correct that petitioner has filed his federal habeas petition “prematurely.”
20           An additional requirement for obtaining federal habeas review is that petitioner must first
21   exhaust his federal claims in the state courts. See Rose v. Lundy, 455 U.S. 509 (1982). This
22   requirement is plainly set forth in 28 U.S.C. § 2254:
23                   (b)(1) An application for a writ of habeas corpus on behalf of a
                     person in custody pursuant to the judgment of a State court shall not
24                   be granted unless it appears that--
25
     2
26     This filing date applies the prison mailbox rule, pursuant to which a document is deemed served
     or filed on the date it was signed by the prisoner and given to prison officials for mailing. See
27   Houston v. Lack, 487 U.S. 266 (1988) (establishing prison mailbox rule); Campbell v. Henry, 614
     F.3d 1056, 1059 (9th Cir. 2010) (applying the mailbox rule to both state and federal filings by
28   incarcerated inmates).
                                                         3
 1                  (A) the applicant has exhausted the remedies available in the courts
                    of the State; or
 2
                    (B)(i) there is an absence of available State corrective process; or
 3
                    (ii) circumstances exist that render such process ineffective to protect
 4                  the rights of the applicant.
 5   A federal petitioner satisfies the exhaustion requirement by providing the state’s highest court

 6   with a “full and fair opportunity” to consider all of his federal claims before presenting them to

 7   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971), Middleton v. Cupp, 768 F.2d

 8   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986).

 9          The pendency of petitioner’s criminal appeal in the California Court of Appeal

10   demonstrates both that his convictions and sentence are not yet final, and that he has not

11   exhausted his federal claims in the state courts. See Schnepp v. State of Oregon, 333 F.2d 288,

12   288 (9th Cir. 1964) (petitioner’s pending post-conviction proceeding in state court rendered his

13   federal claims unexhausted, “this being a condition precedent to the granting, by a federal court,

14   of an application by a state prisoner for a writ of habeas corpus”). “When . . . an appeal of a state

15   criminal conviction is pending, a would-be habeas corpus petitioner must await the outcome of

16   his appeal before his state remedies are exhausted, even where the issue to be challenged in the

17   writ of habeas corpus has been finally settled in the state courts.” Sherwood v. Tomkins, 716

18   F.2d 632, 634 (9th Cir. 1983) (fn. omitted).

19          Respondent also relies on the Supreme Court’s holding in Younger v. Harris, 401 U.S. 37,

20   43 (1971), in which the Court recognized the “longstanding public policy against federal court

21   interference with state court proceedings.” The Court reversed a district court’s order enjoining a

22   state criminal prosecution on the ground that any potential injury faced by the defendant was

23   “incidental to every criminal proceeding brought lawfully and in good faith,” and thus warranted

24   no interference by the federal courts. Id. at 49 (internal citations omitted). As summarized by the

25   Ninth Circuit, “Younger abstention is appropriate when: (1) there is an ongoing state judicial

26   proceeding; (2) the proceeding implicates important state interests; (3) there is an adequate

27   opportunity in the state proceedings to raise constitutional challenges; and (4) the requested relief

28   seeks to enjoin or has the practical effect of enjoining the ongoing state judicial proceeding.”
                                                        4
 1   Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (citations and internal quotation and
 2   punctuation marks omitted). Each of the Younger factors is met in the instant case: (1)
 3   petitioner’s criminal appeal is currently pending in the California Court of Appeal; (2) that
 4   proceeding implicates important state interests in California’s enforcement of its criminal laws;
 5   (3) petitioner’s state appeal provides an adequate opportunity to raise federal constitutional
 6   challenges; and (4) granting petitioner the relief he seeks pursuant to the instant action – reversal
 7   of his convictions and release from prison – would have the practical effect of enjoining state
 8   court proceedings.
 9          For these several reasons, the court finds that federal habeas review is not available to
10   petitioner at the present time. Accordingly, the undersigned will recommend the dismissal of this
11   action without prejudice for lack of jurisdiction.
12          Petitioner’s motion to strike respondent’s motion to dismiss, ECF No. 17, will be denied
13   on the merits. Further, in light of this court’s recommendation that this action be dismissed for
14   lack of jurisdiction, petitioner’s numerous miscellaneous motions – ECF Nos. 12, 17, 18, 25, 26,
15   & 28 – will be denied without discussion as moot and without prejudice.
16          IV.     Conclusion
17          For the foregoing reasons, IT IS HEREBY ORDERED that:
18          1. Petitioner’s motion to strike respondent’s motion to dismiss, ECF No. 17, is denied;
19   and
20          2. Petitioner’s other pending motions – ECF Nos. 12, 17, 18, 25, 26, & 28 – are denied
21   without prejudice.
22          Additionally, IT IS HEREBY RECOMMENDED that:
23          1. Respondent’s motion to dismiss this action for lack of jurisdiction, ECF No. 14, be
24   granted; and
25          2. This action be dismissed without prejudice.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
28   after being served with these findings and recommendations, any party may file written
                                                          5
 1   objections with the court and serve a copy on all parties. Such a document should be captioned
 2   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
 3   failure to file objections within the specified time may waive the right to appeal the District
 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5   DATED: June 6, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
